Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The IDS filed 12/21/2020 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 1, Claim element “coalescing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “units” coupled with functional language “configured to generate and cause” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is preceded by a non-structural modifier.  The claim does not recite any hardware and/or processor that serve as the structure for these "units;" therefore, these "units" are merely a substitute for the term "means."
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-7 automatically rejected due to the fact that they depend on claim 1.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed 1-7 and 15-20 are directed to “an apparatus and a system comprising: a memory; and a processor coupled to the memory,…”. Memory in paragraph [0018] of the instant specification described as “memory device(s) 140 are representative of any number and type of memory devices….”,  which is interpreted to include signals.  A processor in paragraph [0016] of the instant specification described as “processor 105A executes a driver 110 (e.g., graphics driver) for communicating with and/or controlling the operation of one or more of the other processors in system 100. It is noted that depending on the implementation, driver 110 can be implemented using any suitable combination of hardware, software, and/or firmware…. ” and, which was described as computer software, per se. 
Therefore, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.
The applicant is advised to amend the claims to include hardware specific language in order to obviate this rejection.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
a plurality of execution units; and 
a coalescing unit, wherein responsive to detecting a repeated data value among a plurality of store operations of the plurality of execution units, the coalescing unit is configured to: 
generate a control value and a deduplicated data payload, wherein the control value maps a plurality of data values in the deduplicated data payload to the execution units; and
cause the control value and the data payload to be written to a memory.

Step 2A
Prong (1)
The limitation of providing execution units for detecting a repeated data value among a plurality of store operations configured to generate a control value for mapping  a plurality of data values in the deduplicated data payload to be written to a memory, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “execution units,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “execution units” language, “execution units” in the context of the claims encompasses the comments could manually be determine based on some analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes: Concepts performed in the human mind”, For example a human, using pen and paper.
Prong (2)
This judicial exception is not integrated into a practical application. In particular, the claims additional elements of detecting, generating and cause to be written steps. The executing an apparatus, computer system and method in claims 1, 9 and 17, in all steps is recited at a high-level of generality (i.e., as a generic processors performing a generic computer function of detecting, generating and cause to be written) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the detecting, generating and cause to be written step is recited at a high level of generality (i.e., as a generic computer processing performing a generic computer processor function) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of executing an apparatus, computer system and method in claims 1, 8 and 15 for detecting, generating and cause to be written steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The specification of the application does not provide any indication that the executing an apparatus, computer system and method in claims 1, 8 and 15 are anything other than a generic computer, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The claims are not patent eligible.

Dependent claims 2-7, 9-14 and 16-20 depend either directly or indirectly from claims 1, 8 and 15 include all the limitations of their respective base claims, and do not add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea of groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG. Therefore, the judicial exception is not integrated into a practical application. Claims 2-7, 9-14 and 16-20 are not patent eligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Callaway et al. [US 20160162218 A1, 2016-06-09].

With respect to claims 1, 8  and 15, the claims limitations of an apparatus, method, and system comprising: 
a plurality of execution units [e.g. the encoder and the decoder]; and a coalescing unit [e.g. encoder], wherein responsive to detecting a repeated data value among a plurality of store operations of the plurality of execution units [[0011] byte caching systems are also referred to as redundancy elimination, WAN Optimization controllers, and may identify redundant content at the byte level. A byte caching system may include an encoder that identifies the regions of repeated content in the stream, represents the repeated content with a hash value, and sends a token to the decoder. An encoder may use a sliding window fingerprinting technique to produce fingerprints that can identify redundant content. The fingerprints are hash values of a constant window size. A decoder receives the token and the hashes and reconstructs the data. In point-to-point systems, both the encoder and the decoder are synchronized in terms of the hashes and the content in order to perform the network compression], the coalescing unit is configured to: 
generate a control value [e.g. fingerprint] and a deduplicated data payload [e.g. content], wherein the control value maps a plurality of data values in the deduplicated data payload to the execution units [e.g. perform indexing and lookup]; and cause the control value and the data payload to be written to a memory [e.g. the fingerprint and the content the fingerprint is representing are stored] ([0018] FIG. 2, a distributed encoding byte cache operation, at 202, byte stream may arrive from an external network to a network of computer systems, e.g., a cloud, which implements a distributed byte caching system of the present disclosure. At 204, responsive to receiving the byte stream, an encoder of a byte cache associated with a device that received the byte stream (e.g., an attached encoding byte cache) may perform fingerprinting, e.g., using the Rabin fingerprint technique. Fingerprinting identifies or generates a hash value for data. One or more hash values corresponding to one or more regions or segments of byte stream may be generated.
At 206, the encoder of the byte cache may also perform indexing and lookup. Indexing and lookup process generally includes querying to determine whether the generated fingerprint already exists or stored in the byte cache. If not, then the fingerprint and the content the fingerprint is representing are stored…. the query's response may either be a null message, or a structured message with the hashes, and the ID of the byte caches that have been selected by the container. The null message indicates that there is no other byte cache that contains similar hashes; hence the encoder can proceed with attaching all fingerprints to the output stream as shown at 212).

With respect to dependent claim 3, Callaway further teaches, wherein the control value maps repeated data values to multiple execution units of the plurality of execution units ([0011] in point-to-point systems, both the encoder and the decoder are synchronized in terms of the hashes and the content in order to perform the network compression… in a stream-based distributed network. Techniques for distributed byte cache in one embodiment utilize a set of containers).

With respect to dependent claim 4, Callaway further teaches, wherein the coalescing unit is further configured to: detect a plurality of load operations targeting the plurality of data values [e.g. container updates is long]; retrieve the control value and the data payload; and partition and send the data payload to multiple execution units based on a mapping encoded into the control value [e.g. a container may buffer the updates, and send them after a buffer is full or another criteria or threshold is met, for example, delta changes are more than byte threshold] ([0030] a container may generate a broadcast message after any insert or eviction of hash in the container. One or more of the following implementations may be provided for the container issuing a broadcast message. For example, a container may issue a broadcast message after any hash update at the container. This implementation may be used when the interarrival of container updates is long. As another example, a container may buffer the updates, and send them at predefined intervals. Yet as another example, a container may buffer the updates, and send them after a buffer is full or another criteria or threshold is met, for example, delta changes are more than byte threshold).

With respect to dependent claim 5, Callaway further teaches, wherein the coalescing unit is further configured to send the repeated data value to two or more execution units of the plurality of execution units, wherein the two or more execution units are identified by the control value ([0031] synchronization is described in paragraphs [0032-0053]. If a broadcast message is not received by an adjacent container, the system can still operate. For instance, if a container dies, it will not receive updates. There is also an option to automatically synchronize the containers at predefined time intervals. Every new container may be inserted to the broadcasting domain in order to start receiving the hashes from the other containers).

Regarding dependent claims 10-11 and 17-19; the instant claims recite substantially same limitations as the above rejected claims 3-5 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Callaway in view of Mantor et al. [US 20180239606 A1, 2018-08-23].

With respect to dependent claim 2, Callaway does not teach, wherein the plurality of store operations are performed by a plurality of work-items of a wavefront executing on the plurality of execution units.
wherein the plurality of store operations are performed by a plurality of work-items of a wavefront executing on the plurality of execution units ([0022] processing variable wavefront sizes on a processor are disclosed. When operating in a first mode, the processor executes the same instruction on multiple portions of a wavefront before proceeding to the next instruction of the shader program. When operating in a second mode, the processor executes a set of instructions on a first portion of a wavefront and when the processor finishes executing the set of instructions on the first portion of the wavefront, the processor executes the set of instructions on a second portion of the wavefront, and so on until all portions of the wavefront have been processed. Then, the processor continues executing subsequent instructions of the shader program).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Callaway with performing plurality of work-items in a wavefront processing of Mantor. Such a modification would processor set of work-items in parallel, for example, processors within a single instruction multiple data (SIMD) core synchronously execute a set of work-items (Mantor [0002]).

Regarding dependent claims 9 and 16; the instant claims recite substantially same limitations as the above rejected claim 2 and are therefore rejected under the same prior-art teachings.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Callaway in view of Matlock et al. [US 20140136738 A1, 2014-05-15]. 

With respect to dependent claim 6, Callaway does not teach, wherein the data payload is variable-sized.
Matlock teaches wherein the data payload is variable-sized ([0053] in certain embodiments, the data group 218 may be fixed in size, or may be variable and its size indicated by a sub-field of the command identifier 210. For example, the data group 218 may be an 8-bit data group (i.e., a "byte"), a 16-bit data group (i.e., a "word"), or a 32-bit data group (i.e., a "double word"), as encoded by a sub-field of the command identifier 210, and which size corresponds to the data size of the particular x86 OUT instruction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Callaway with performing plurality of work-items in a wavefront processing of Matlock. Such a modification would  provide legacy bus operation support across a bit-serial bus (Matlock [0094]). 

With respect to dependent claim 7, Callaway does not teach wherein a size of the variable-sized data payload is specified by the control value.
Matlock teaches wherein a size of the variable-sized data payload  is specified by the control value ([0013] a first sub-field of the command identifier encodes the host processor legacy I/O operation as a read I/O operation or a write I/O operation, a second sub-field of the command identifier encodes a number which indicates the size for the corresponding address phase which conveys the I/O port number for the host processor legacy I/O operation, and a third sub-field of the command identifier encodes a number which indicates the size for the corresponding data group associated with the host processor legacy I/O operation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Callaway with performing plurality of work-items in a wavefront processing of Matlock. Such a modification would  Identify the data group associated with the host processor legacy I/O operation (Matlock [0012]).

Regarding dependent claims 13, 14 and 20; the instant claims recite substantially same limitations as the above rejected claim 6-7 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. [US 20210224236 A1] discloses the primary storage with deduplication.
Chopra [US 11093290 B1] discloses the Backup Server Resource-aware Discovery Of Client Application Resources..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153